DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is a response to applicant’s argument and amendment filed 11/15/2021. Claims 1, 6, 11 and 20 are amended. Claims 1-20 are currently pending.
The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-3 and 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by McGinley; claim 4 under 35 U.S.C. 103 as being unpatentable over McGinley; claim 5 under 35 U.S.C. 103 as being unpatentable over McGinley in view of Wenchell; claims 11-14 and 16-19 under 35 U.S.C. 103 as being unpatentable over McGinley in view of Blanchard; claim 15 under 35 U.S.C. 103 as being unpatentable over McGinley in view of Blanchard and Wenchell; and claim 20 under 35 U.S.C. 103 as being unpatentable over McGinley in view of Ortiz, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hickingbotham as discussed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickingbotham (US 2012/0149988 A1).
	Regarding claim 1, Hickingbotham discloses (abstract; paras. [0025]-[0052]; figs. 1-12) a surgical port, comprising: 
	a shell (hub 14, para. [0026]; fig. 1) having a housing (body 10, fig. 1) and a cannula extending from the housing (cannula 1 includes tube 12 at distal end, fig. 1), the housing having a sidewall defining a window therethrough (sealing disc receiving space 30 defined through portion of sidewall of hub 14 of body 10, para. [0026]); and 
	a seal assembly (sealing disc 50, para. [0025]; fig. 1) including at least one seal (sealing disc 50 seals instrument extending through disc 50, para. [0036]), the seal assembly selectively laterally receivable into the housing through the window of the housing of the shell from an external position (sealing disc 50 laterally slides into sealing disc receiving space 30 from outer position of housing, paras. [0026], [0031] and [0036]; figs. 1 and 3-6).
	Regarding claim 4, Hickingbotham discloses the device of claim 1. Hickingbotham further discloses wherein the shell includes reusable material (body 10 may be made from titanium, which is consistent with applicant’s spec. as being a reusable material, para. [0008] of applicant’s spec., para. [0027] of Hickingbotham) and the seal assembly includes disposable material (sealing disc 50 may be made from thermoplastic, a known plastic and therefore disposable material, which is consistent with applicant’s spec., para. [0008] of applicant’s spec., para. [0027] of Hickingbotham).
	Regarding claim 5, Hickingbotham discloses the device of claim 4. Hickingbotham further discloses wherein the shell includes titanium (para. [0027]) and the seal assembly includes at least one of plastic or rubber (para. [0027]).
	Regarding claim 7, Hickingbotham discloses the device of claim 1. Hickingbotham further discloses wherein the seal assembly includes a detent and the shell defines a detent slot that is positioned to receive the detent for securing the seal assembly to the shell (sealing disc receiving space 30 includes key 22 that matches corresponding teeth and shapes on sealing disc 50, such that sealing disc 50 would include a detent and sealing disc receiving space 30 would include space defining a slot matching teeth of the sealing disc 50, para. [0032]).
	Regarding claim 9, Hickingbotham discloses the device of claim 1. Hickingbotham further discloses wherein the seal assembly includes a seal housing having a first geometry (geometry of sealing disc 50 including teeth, para. [0032]), and wherein the window has a second geometry (geometry of sealing disc receiving space 30 including key 22), the first geometry being keyed to the second geometry (para. [0032]).
	Regarding claim 10, Hickingbotham discloses the device of claim 9. Hickingbotham further discloses wherein the seal housing includes a tooth and the window includes a tooth gap positioned to receive the tooth when the seal housing is laterally slid into the window (para. [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Loomas (US 5407433).
	Regarding claim 2, Hickingbotham discloses the device of claim 1. 
	However, Hickingbotham fails to explicitly disclose wherein the seal assembly is selectively rotatable relative to the shell to secure the seal assembly to the shell.
	Loomas teaches (col. 13 line 5-col. 14 line 2; figs. 2-4b), in the same field of endeavor, a surgical instrument including a seal assembly (gas-tight seal 10, figs. 2 and 4a-4b) and a shell (rear housing 12, figs. 1-2 and 4a-4b), wherein the seal assembly is selectively rotatable relative to the shell to secure the seal assembly to the shell (gas-tight seal 10 rotated to engage lugs 74 in grooves 22, col. 13 lines 35-58; figs. 4a-4b), in the same field of endeavor for the purpose of fully engaging the gas-tight seal with the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s device to include the seal assembly configured to selectively rotate relative to the shell, as taught by Loomas, in order to fully engage the seal with the housing and positively locate the seal in all three dimensions relative to the rear housing, which would allow the user to re-position the seal assembly relative to the shell if lateral insertion via sliding does not position the seal assembly as desired within the sealing disc receiving space 30 in Hickingbotham.
	Regarding claim 3, Hickingbotham (as modified) teaches the device of claim 2. 
	Hickingbotham (as modified) fails to teach wherein the seal assembly is selectively removable from the shell.
	Loomas teaches (col. 13 line 5-col. 14 line 20; figs. 2-4b), in the same field of endeavor, a surgical instrument including a seal assembly (gas-tight seal 10, figs. 2 and 4a-4b) and a shell (rear housing 12, figs. 1-2 and 4a-4b), wherein the seal assembly is selectively removable from the shell (gas-tight seal 10 may be removed from instrument, col. 13 line 65-col. 14 line 20; figs. 4a-4b), in the same field of endeavor for the purpose of providing a mechanism to prevent a trocar or sharp instrument from cutting the instrument seal via removal of the seal (col. 14 lines 3-20).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s (as modified) device to include the seal assembly being selectively removable, as taught by Loomas, in order to provide a mechanism to prevent a trocar or sharp instrument from cutting the instrument seal via removal of the seal assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of McGinley (US 2007/0088277 A1) (previously of record).
	Regarding claim 6, Hickingbotham discloses the device of claim 1.

	McGinley teaches (paras. [0090]-[0091]; figs. 39-40), in the same field of endeavor, a surgical access port including a seal assembly including a floating seal (septum seal 101) and a duckbill seal (zero seal 103, para. [0090]), for the purpose of providing a sealing mechanism that maintains pneumoperitoneum around instruments inserted through the seal’s aperture, and also maintains pneumoperitoneum when no instrumentation is present in the trocar seal housing and/or trocar cannula (para. [0090]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s seal assembly to include a floating seal and a duckbill seal, as taught by McGinley, in order to maintain pneumoperitoneum both when instrumentation is present and when instrumentation is not present.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Bhadri (US 2011/0282160 A1).
	Regarding claim 8, Hickingbotham discloses the device of claim 1. 
	However, Hickingbotham fails to disclose wherein the seal assembly supports a gasket to seal the seal assembly within the shell.
	Bhadri teaches (paras. [0096]-[0099]; figs. 9-13), in the same field of endeavor, a cannula system including a seal assembly (second aperture allows lateral movement of LED to lockingly engage and establish fluid seal, para. [0096]; fig. 9), wherein the seal assembly supports a gasket (sealing function can be provided via gasket, para. [0097]), for the purpose of creating a fluid seal between a bottom face of the insert and a distal surface of the chamber (para. [0097]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s seal assembly to support a gasket, as taught by .
Claims 11, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone (US 5458640).
	Regarding claim 11, Hickingbotham discloses (abstract; paras. [0025]-[0052]; figs. 1-12) a surgical port system, comprising: 
	a first seal assembly (sealing disc 50, para. [0025]; fig. 1) including at least one seal (sealing disc 50 seals instrument extending through disc 50, para. [0036]); and 
	a shell (hub 14, para. [0026]; fig. 1) having a housing (body 10, fig. 1) and a cannula that extends from the housing (cannula 1 includes tube 12 at distal end, fig. 1), the housing having a sidewall defining a window therethrough (sealing disc receiving space 30 defined through portion of sidewall of hub 14 of body 10, para. [0026]) that is configured to laterally receive the first seal assembly therethrough from an external position (sealing disc 50 laterally slides into sealing disc receiving space 30 from outer position of housing, paras. [0026], [0031] and [0036]; figs. 1 and 3-6) so that the shell can support one of the first or second seal assemblies therein at any given time (figs. 1 and 3-6).
	However, Hickingbotham fails to disclose a second seal assembly including at least one seal; and the window configured to laterally receive the second seal assembly therethrough from an external position.
	Gerrone teaches (col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), in the same field of endeavor, a cannula and seal system including a first and second seal assembly (interchangeable end seal attachments 21A and 21B, col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2) including at least one seal (21A and 21B), for the purpose of providing interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed (col. 7 line 45-col. 8 line 1).

	The combination of Hickingbotham and Gerrone further teaches the window configured to laterally receive the second seal assembly therethrough from an external position (second seal assembly would be received in sealing disc receiving space 30 similarly to first seal assembly, see figs. 1 and 3-6 of Hickingbotham).
	Regarding claim 14, Hickingbotham (as modified) teaches the device of claim 11. Hickingbotham (as modified) further teaches wherein the shell includes reusable material (body 10 may be made from titanium, which is consistent with applicant’s spec. as being a reusable material, para. [0008] of applicant’s spec., para. [0027] of Hickingbotham) and each of the first and second seal assemblies includes disposable material (sealing disc 50 may be made from thermoplastic, a known plastic and therefore disposable material, which is consistent with applicant’s spec., further, one of ordinary skill would’ve understood interchangeable second seal assembly to be made of the same material as sealing disc 50, para. [0008] of applicant’s spec., para. [0027] of Hickingbotham).
	Regarding claim 15, Hickingbotham (as modified) teaches the device of claim 14. Hickingbotham (as modified) further teaches wherein the shell includes titanium (para. [0027] of Hickingbotham) and each of the first and second seal assemblies includes at least one of plastic or rubber (one of ordinary skill would’ve understood second seal assembly to be made of the same material as sealing disc 50, para. [0027] of Hickingbotham).
	Regarding claim 17, Hickingbotham (as modified) teaches the device of claim 11. Hickingbotham (as modified) further teaches wherein each of the first and second seal assemblies includes a detent and the shell defines a detent slot that is positioned to receive the detent for securing one of the first or 
	Regarding claim 19, Hickingbotham (as modified) teaches the device of claim 11. Hickingbotham (as modified) further teaches wherein each of the first and second seal assemblies includes a tooth and the window of the shell includes a tooth gap positioned to receive the teeth of the first and second seal assemblies (one of ordinary skill would’ve understood second seal assembly in Hickingbotham (as modified) to include corresponding teeth and shapes similarly to sealing disc 50, para. [0032] of Hickingbotham).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone as applied to claim 11 above, and further in view of Loomas.
	Regarding claim 12, Hickingbotham (as modified) teaches the device of claim 11. 
	Hickingbotham (as modified) fails to teach wherein each of the first and second seal assemblies is selectively rotatable relative to the shell to secure the respective first or second seal assembly to the shell.
	Loomas teaches (col. 13 line 5-col. 14 line 2; figs. 2-4b), in the same field of endeavor, a surgical instrument including a seal assembly (gas-tight seal 10, figs. 2 and 4a-4b) and a shell (rear housing 12, figs. 1-2 and 4a-4b), wherein the seal assembly is selectively rotatable relative to the shell to secure the seal assembly to the shell (gas-tight seal 10 rotated to engage lugs 74 in grooves 22, col. 13 lines 35-58; figs. 4a-4b), in the same field of endeavor for the purpose of fully engaging the gas-tight seal with the housing, such that it is positively located in all three dimensions relative to the rear housing (col. 13 lines 35-58).

	Regarding claim 13, Hickingbotham (as modified) teaches the device of claim 12.
	However, Hickingbotham (as modified) fails to teach wherein the respective first or second seal assembly is selectively removable from the shell.
	Loomas teaches (col. 13 line 5-col. 14 line 20; figs. 2-4b), in the same field of endeavor, a surgical instrument including a seal assembly (gas-tight seal 10, figs. 2 and 4a-4b) and a shell (rear housing 12, figs. 1-2 and 4a-4b), wherein the seal assembly is selectively removable from the shell (gas-tight seal 10 may be removed from instrument, col. 13 line 65-col. 14 line 20; figs. 4a-4b), in the same field of endeavor for the purpose of providing a mechanism to prevent a trocar or sharp instrument from cutting the instrument seal via removal of the seal (col. 14 lines 3-20).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s (as modified) device to include the first or second seal assembly being selectively removable, as taught by Loomas, in order to provide a mechanism to prevent a trocar or sharp instrument from cutting the instrument seal via removal of the first or second seal assembly.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone as applied to claim 11 above, and further in view of McGinley.
	Regarding claim 16, Hickingbotham (as modified) teaches the device of claim 11.

	McGinley teaches (paras. [0090]-[0091]; figs. 39-40), in the same field of endeavor, a surgical access port including a seal assembly including a floating seal (septum seal 101) and a duckbill seal (zero seal 103, para. [0090]), for the purpose of providing a sealing mechanism that maintains pneumoperitoneum around instruments inserted through the seal’s aperture, and also maintains pneumoperitoneum when no instrumentation is present in the trocar seal housing and/or trocar cannula (para. [0090]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s (as modified) seal assembly to include a floating seal and a duckbill seal, as taught by McGinley, such that at least one of the first or second seal assemblies includes a floating seal and a duckbill seal, in order to maintain pneumoperitoneum both when instrumentation is present and when instrumentation is not present.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Gerrone as applied to claim 11 above, and further in view of Bhadri.
	Regarding claim 18, Hickingbotham (as modified) teaches the device of claim 11. 
	Hickingbotham (as modified) fails to teach wherein each of the first and second seal assemblies supports a gasket to seal one of the first or second seal assemblies within the shell.
	Bhadri teaches (paras. [0096]-[0099]; figs. 9-13), in the same field of endeavor, a cannula system including a seal assembly (second aperture allows lateral movement of LED to lockingly engage and establish fluid seal, para. [0096]; fig. 9), wherein the seal assembly supports a gasket (sealing function can be provided via gasket, para. [0097]), for the purpose of creating a fluid seal between a bottom face of the insert and a distal surface of the chamber (para. [0097]).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hickingbotham in view of Loomas and Gerrone.
	Regarding claim 20, Hickingbotham discloses (abstract; paras. [0025]-[0052]; figs. 1-12) a method for sealing surgical instrumentation with a surgical port system, the method comprising: 
	laterally inserting, from an external position, a first disposable seal assembly (sealing disc 50, which may be made from thermoplastic, a known plastic and therefore disposable material, which is consistent with applicant’s spec., para. [0008] of applicant’s spec., para. [0027] of Hickingbotham) through a window defined in a sidewall of a housing of a shell ( sealing disc 50 laterally slid into sealing disc receiving space 30 defined through portion of sidewall of hub 14 of body 10 from outer position, para. [0026]; figs. 1 and 3-6), the shell including a cannula extending from the housing (cannula 1 includes tube 12 at distal end, fig. 1).
	However, Hickingbotham fails to disclose rotating the first disposable seal assembly relative to the housing to secure the first disposable seal assembly to the shell; and selectively removing the first disposable seal assembly from the housing for selective replacement with a second disposable seal assembly receivable through the window of the housing.
	Loomas teaches (col. 13 line 5-col. 14 line 2; figs. 2-4b), in the same field of endeavor, a surgical instrument including a seal assembly (gas-tight seal 10, figs. 2 and 4a-4b) and a shell (rear housing 12, figs. 1-2 and 4a-4b), and rotating the seal assembly relative to the shell to secure the seal assembly to the shell (gas-tight seal 10 rotated to engage lugs 74 in grooves 22, col. 13 lines 35-58; figs. 4a-4b), in the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s method to include the seal assembly rotated relative to the shell, as taught by Loomas, in order to fully engage the seal with the housing and positively locate the seal in all three dimensions relative to the rear housing, which would allow the user to re-position the seal assembly relative to the shell if lateral insertion via sliding does not position the seal assembly as desired within the sealing disc receiving space 30 in Hickingbotham.
	Hickingbotham (as modified) still fails to teach selectively removing the first disposable seal assembly from the housing for selective replacement with a second disposable seal assembly receivable through the window of the housing.
	Gerrone teaches (col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), in the same field of endeavor, a cannula and seal system including a housing (reducer subassembly, see at least reducer subassembly 11A in fig. 1) and a first and second seal assembly (interchangeable end seal attachments 21A and 21B, col. 3 lines 3-15, col. 7 line 45-col. 8 line 1; figs. 1-2), and selectively removing the first seal assembly from the housing for selective replacement with a second seal assembly (interchangeable end seals 21A and 21B removed and exchanged with each other, col. 7 line 45-col. 8 line 1), for the purpose of providing interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed (col. 7 line 45-col. 8 line 1).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hickingbotham’s (as modified) method to include selectively removing the first seal assembly for replacement with a second seal assembly, as taught by Gerrone, in order to provide interchangeable seals that can be easily removed and exchanged, providing for later reuse of the seals or discarding when the procedure has been completed.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771           

/DIANE D YABUT/Primary Examiner, Art Unit 3771